Order entered November 20, 2014




                                              In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                       No. 05-14-00806-CR

                                 RONNIE HEATH, Appellant

                                                 V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the Criminal District Court No. 1
                                   Dallas County, Texas
                           Trial Court Cause No. F14-53600-H

                                            ORDER
       The Court REINSTATES the appeal.

       On October 31, 2014, we ordered the trial court to make findings regarding why the

reporter’s record had not been filed. On November 18, 2014, we received the record. Therefore,

in the interest of expediting the appeal, we VACATE the October 31, 2014 order requiring

findings.

       Appellant’s brief is due within thirty days of the date of this order.


                                                       /s/    ADA BROWN
                                                              JUSTICE